                                                       HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     PATTI MCEUEN SOUTHERLAND,
9    individually and d/b/a DIVESEATTLE,
10                Plaintiff,                          Case No. 2:18-cv-00497-RAJ
11         v.                                         ORDER GRANTING
                                                      PLAINTIFF’S MOTION FOR
12                                                    VOLUNTARY DISMISSAL
     KING COUNTY (Parks Division of the
13   Department of Natural Resources), a
     municipal corporation; MICHAEL
14   DUNWIDDIE, Regional Aquatics Center
15   Coordinator, Weyerhaeuser King County
     Aquatic Center,
16
                  Defendant.
17
18                                   I.   INTRODUCTION
19         This matter comes before the Court on Plaintiff’s Motion for Voluntary Dismissal.
20   Dkt. # 17. The Court GRANTS Plaintiff’s Motion.
21                                   II. BACKGROUND
22         On March 6, 2018, Plaintiff filed a complaint in King County Superior Court against
23   Defendants King County and Michael Dunwiddie, the Regional Aquatic Center
24   Coordinator for Weyerhaeser King County Aquatics Center (KCAC). Dkt. # 1-2. KCAC
25   is owned and operated by King County. Id. Plaintiff brought claims for gender and marital
26   status discrimination under Washington law, claims for due process violations under 42
27   U.S.C. § 1983, as well as claims for defamation, tortious interference, and breach of
28   ORDER – 1
1    contract. Id. On April 4, 2018, Defendants removed the action to federal court. Dkt. # 1.
2    Defendants filed an answer to the complaint on April 9, 2018. Dkt. # 6.
3           On November 8, 2018, Plaintiff moved for voluntary dismissal under Federal Rule
4    of Civil Procedure 41(a)(2). Dkt. # 17. Defendants did not file a response to Plaintiff’s
5    Motion.
6                                   III. LEGAL STANDARD
7           Pursuant to Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an
8    action without a court order by filing: (1) a notice of dismissal prior to a defendant’s service
9    of an answer or motion for summary judgment or (2) a stipulation of dismissal signed by
10   all appearing parties. Fed. R. Civ. P. 41(a)(1). Federal Rule of Civil Procedure 41(a)(2)
11   provides that in all other circumstances, “an action may be dismissed at the plaintiff’s
12   request only by court order, on terms that the court considers proper.” Fed. R. Civ. P.
13   41(a)(2).
14           “A district court should grant a motion for voluntary dismissal under Rule 41(a)(2)
15   unless a defendant can show that it will suffer some plain legal prejudice as a result.” Smith
16   v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001) (citing Waller v. Fin. Corp. of Am., 828 F.2d
17   579, 583 (9th Cir. 1987)). “Plain legal prejudice is not merely the prospect of another
18   lawsuit. Plain legal prejudice means prejudice to some legal interest, legal claim, or legal
19   argument.” BP W. Coast Prods. LLC v. SKR Inc., 989 F. Supp. 2d 1109, 1116 (W.D. Wash.
20   2013) (citing Smith, 263 F.3d at 975). Other forms of prejudice are insufficient, including
21   uncertainty over an unresolved dispute, delay in resolving a dispute, and undue expense.
22   See Westlands Water Dist. v. United States, 100 F.3d 94, 96-97 (9th Cir. 1996). “The
23   decision to grant a voluntary dismissal under Federal Rule of Civil Procedure 41(a)(2) is
24   addressed to the sound discretion of the district court.” Navellier v. Sletten, 262 F.3d 923,
25   938 (9th Cir. 2001).
26          //
27          //
28   ORDER – 2
1                                        IV. DISCUSSION
2           Once the defendant serves an answer or a motion for summary judgment, the
3    plaintiff may no longer voluntarily dismiss under Rule 41(a)(1) and must file a motion for
4    voluntary dismissal under Rule 41(a)(2). Wilson v. City of San Jose, 111 F.3d 688, 692
5    (9th Cir. 1997). Plaintiff meets that requirement here. She further explains that the parties
6    were set for mediation when counsel withdrew from representing her in this matter. Dkt.
7    # 17 at 3; see also Dkt. # 15 (motion to withdraw as attorney). Plaintiff claims that she is
8    unable to procure new counsel at this time and requests the Court dismiss this action. Dkt.
9    # 17 at 3. Given the relatively early stage of the proceedings, and finding no legal prejudice
10   to Defendants, the Court will dismiss the action. See, e.g., Williams v. Peralta Cmty. Coll.
11   Dist., 227 F.R.D. 538, 539 (N.D. Cal. 2005) (granting motion for voluntary dismissal
12   without prejudice where plaintiff had inability to find counsel early in proceedings).
13          A related issue is whether the dismissal should be conditioned on awarding
14   attorney’s fees and costs to Defendants. When granting a voluntary dismissal under Rule
15   41(a)(2) it is within the district court’s discretion to condition it upon the plaintiff’s
16   payment of the defendant’s fees and costs. See Koch v. Hankins, 8 F.3d 650, 652 (9th Cir.
17   1993). “A defendant is entitled only to recover, as a condition of dismissal under Fed. R.
18   Civ. P. 41(a)(2), attorneys fees or costs for which is not useful in continuing litigation
19   between the parties.” Id. at 652. “In determining whether to award costs . . . to [a]
20   defendant[ ] after a voluntary dismissal without prejudice, courts generally consider the
21   following factors: (1) any excessive and duplicative expense of a second litigation; (2) the
22   effort and expense incurred by a defendant in preparing for trial; (3) the extent to which
23   the litigation has progressed; and (4) the plaintiff’s diligence in moving to dismiss.”
24   Williams, 227 F.R.D. at 540 (internal quotation marks omitted). Given the above factors,
25   the Court will not award fees and costs as a condition of dismissal. First, Defendants have
26   not incurred significant costs in litigating this suit given how little the case has progressed.
27   Further, Plaintiff did not unduly delay in seeking dismissal one month after the Court
28   ORDER – 3
1    granted counsel’s motion to withdraw. See Dkt. ## 16, 17.
2                                       V. CONCLUSION
3           For the reasons stated above, the Court GRANTS Plaintiff’s Motion for Voluntary
4    Dismissal without prejudice. The Court exercises its discretion and declines to award fees
5    and costs as a result of this dismissal. The Clerk of Court shall close the case.
6
            DATED this 29th day of March, 2019.
7
8
9
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 4
